DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4 and 7-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harrold et al. (US 2011/0181706).
Regarding claim 1, Harrold discloses a display device (see figures 11a-13a, for instance) comprising: a waveguide assembly (120) comprising a waveguide configured to output light to display an image ([0102]); and an adaptive lens assembly having a major surface facing a major surface of the waveguide, the adaptive lens assembly comprising: a waveplate lens (124); and a switchable waveplate assembly comprising: a first substrate (100) and a second substrate (102) defining a volume therebetween; a liquid crystal layer (128) disposed within the volume; a first set of guides (111, see fig. 
Regarding claim 2, Harrold discloses the display device of claim 1, wherein at least one of the first electrode pattern (111) and the second electrode pattern (112) comprises an array of parallel conductors.
Regarding claim 3, Harrold discloses the display device of claim 1, wherein at least one of the first electrode pattern (111) and the second electrode pattern (112) comprises a wire mesh ([0097]).
Regarding claim 4, Harrold discloses the display device of claim 1, wherein the first substrate (100) and the second substrate (102) each comprise quarter-wave plates (124, 132).
Regarding claim 7, Harrold discloses an adaptive lens assembly (see figures 11a-13a, for instance) comprising: a waveplate lens (124); and a switchable waveplate assembly comprising: a first substrate (100) and a second substrate (102) defining a volume therebetween; a liquid crystal layer (128) disposed within the volume; a first set of guides (111, see fig. 11b) for aligning liquid crystal molecules of the liquid crystal layer, the first set of guides comprising a first electrode pattern ([0097]) disposed in the 
Regarding claim 8, Harrold discloses the adaptive lens assembly of claim 7, wherein at least one of the first electrode pattern (111) and the second electrode pattern (112) comprises an array of parallel conductors.
Regarding claim 9, Harrold discloses the adaptive lens assembly of claim 7, wherein at least one of the first electrode pattern (111) and the second electrode pattern (112) comprises a wire mesh.
Regarding claim 10, Harrold discloses the adaptive lens assembly of claim 7, wherein the first substrate (100) and the second substrate (102) each comprise quarter-wave plates (124, 132).
Regarding claim 11, Harrold discloses the adaptive lens assembly of claim 7, wherein the waveplate lens comprises a liquid crystal polymer layer (128).
Regarding claim 12, Harrold discloses the adaptive lens assembly of claim 11, wherein the adaptive lens assembly further comprises an alignment layer ([0096]) disposed between the waveplate lens and the first quarter-wave plate (124), wherein the alignment layer ([0096]) at least partially determines orientations of liquid crystal molecules in the liquid crystal polymer layer (128).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claim(s) 5-6 and 13-14 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Harrold.
Regarding claims 5 and 14, Harrold discloses the display device of claims 1 and 7, wherein the waveplate lens and the switchable waveplate assembly constitute an adaptive lens subassembly. However, although Harrold does not expressly disclose wherein the adaptive lens assembly comprises a plurality of adaptive lens subassemblies, each adaptive lens subassembly comprising: a waveplate lens; and a switchable waveplate assembly, MPEP § 2144 VI. B. “Duplication of Parts” discloses, “… the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.” Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use duplication of the plurality of adaptive lens subassemblies, for the motivation of fine tuning the optical properties of the device as needed.
Regarding claim 6, Harrold discloses the display device of claim 1. However, although Harrold does not expressly disclose the device further comprising an other adaptive lens assembly on the opposite side of the waveguide assembly from the adaptive lens assembly, wherein the other adaptive lens assembly comprises an associated waveplate lens and an associated switchable waveplate assembly, MPEP § 2144 VI. B. “Duplication of Parts” discloses, “… the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.” Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use duplication of the plurality of adaptive lens assemblies, for the motivation of fine tuning the optical properties of the device as needed.
Regarding claim 13, Harrold discloses the adaptive lens assembly of claim 11. Although Harrold does not expressly disclose wherein the waveplate lens comprises an other liquid crystal polymer layer on the liquid crystal polymer layer, MPEP § 2144 VI. B. “Duplication of Parts” discloses, “… the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.” Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use duplication of the liquid crystal polymer layer, for the motivation of fine tuning the optical properties of the device as needed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL R BRIGGS whose telephone number is (571)272-8992. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571)-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

/NATHANAEL R BRIGGS/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        1/15/2022